--------------------------------------------------------------------------------

Exhibit 10.1





BOOTS & COOTS INTERNATIONAL WELL CONTROL, INC.


2004 LONG TERM INCENTIVE PLAN
(Amended and Restated Effective August 1, 2008)


1.
PURPOSE OF THE PLAN



This 2004 Long Term Incentive Plan (Amended and Restated Effective August 1,
2008) (the “Plan”) is intended to promote the interests of Boots & Coots
International Well Control, Inc., a Delaware corporation (the “Company”), by
providing the employees and long term consultants of the Company largely
responsible for the management, growth and protection of the business of the
Company, with an ownership stake in the Company.


2.
DEFINITIONS



As used in the Plan, the following definitions apply to the terms indicated
below:


(a)           “Board of Directors” shall mean the Board of Directors of the
Company.


(b)           “Cause,” when used in connection with the termination of a
Participant’s employment or service (in the case of a consultant) with the
Company, shall mean the termination of the Participant’s employment or service
by the Company by reason of (i) the conviction of the Participant by a court of
competent jurisdiction as to which no further appeal can be taken of a crime
involving moral turpitude; (ii) the proven commission by the Participant of an
act of fraud upon the Company; (iii) the proven misappropriation of any funds or
property of the Company by the Participant; (iv) the willful, continued and
unreasonable failure by the Participant to perform duties assigned to him and
appropriate for his position; (v) the knowing engagement by the Participant in
any direct, material conflict of interest with the Company without compliance
with the Company’s conflict of interest policy, if any, then in effect; (vi) the
knowing engagement by the Participant, without the written approval of the Board
of Directors, in any activity which competes with the business of the Company or
which would result in a material injury to the Company; or (vii) the knowing
engagement in any activity which would constitute a material violation of the
provisions of the Company’s Policies and Procedures Manual, if any, then in
effect.


(c)           “Cash Bonus” shall mean an award of a bonus payable in cash
pursuant to Section 11 hereof.


(d)           “Change in Control” shall mean:


 
(i)
a “change in control” of the Company, as that term is contemplated in the
federal securities laws; or



 
(ii)
the occurrence of any of the following events:



(A)           any Person becomes, after the effective date of this Plan the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing 50.1% or
more of the combined voting power of the Company’s then outstanding securities;
provided, that the acquisition of additional voting securities, after the
effective date of this Plan, by any Person who is, as of the effective date of
this Plan, the beneficial owner, directly or indirectly, of 50.1% or more of the
combined voting power of the Company’s then outstanding securities, shall not
constitute a “Change in Control” of the Company for purposes of this Section
2(d);

 
 

--------------------------------------------------------------------------------

 

(B)           a majority of individuals who are nominated by the Board of
Directors for election to the Board of Directors on any date, fail to be elected
to the Board of Directors as a direct or indirect result of any proxy fight or
contested election for positions on the Board of Directors; or


(C)           the sale, lease, transfer or other disposition of all or
substantially all of the assets of the Company (other than to a wholly-owned
subsidiary of the Company).


(e)           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.


(f)           “Committee” shall mean the Compensation Committee of the Board of
Directors or such other committee as the Board of Directors shall appoint from
time to time to administer the Plan.


(g)            “Common Stock” shall mean the Company’s Common Stock, par value
$.00001 per share.


(h)           “Company” shall mean Boots & Coots International Well Control,
Inc., a Delaware corporation, each of its Subsidiaries, and its successors.


(i)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.


(j)           The “Fair Market Value” of a share of Common Stock on any date
shall be (i) the closing sale price on the immediately preceding business day of
a share of Common Stock as reported on the principal securities exchange on
which shares of Common Stock are then listed or admitted to trading or (ii) if
not so reported, the average of the closing bid and asked prices for a share of
Common Stock on the immediately preceding business day as quoted on the National
Association of Securities Dealers Automated Quotation System (“NASDAQ”), or
(iii) if not quoted on NASDAQ, the average of the closing bid and asked prices
for a share of Common Stock as quoted by the Pink OTC Markets, Inc.’s “Pink
Sheets” or the National Association of Securities Dealers’ OTC Bulletin Board
System. If the price of a share of Common Stock shall not be so reported, the
Fair Market Value of a share of Common Stock shall be determined (i) with
respect to Incentive Stock Options, in good faith by the Committee within the
meaning of Section 422 of the Code, or (ii) with respect to other Incentive
Awards, in good faith by the Committee using a “reasonable application of a
reasonable valuation method” within the meaning of Treasury Regulation Section
1.409A-1(b)(5)(iv)(B).


(k)           “Incentive Award” shall mean an Option, a Stock Appreciation
Right, a share of Restricted Stock, a share of Phantom Stock, a Stock Bonus or
Cash Bonus granted pursuant to the terms of the Plan.


(l)           “Incentive Stock Option” shall mean an Option which is an
“incentive stock option” within the meaning of Section 422 of the Code and which
is identified as an Incentive Stock Option in the agreement by which it is
evidenced.


(m)           “Issue Date” shall mean the date established by the Committee on
which shares of Restricted Stock shall be issued by the Company pursuant to the
terms of Section 8(d) hereof.


(n)           “Non-Qualified Stock Option” shall mean an Option which is not an
Incentive Stock Option and which is identified as a Non-Qualified Stock Option
in the agreement by which it is evidenced.


(o)           “Option” shall mean an option to purchase shares of Common Stock
of the Company granted pursuant to Section 6 hereof.  Each Option shall be
identified as either an Incentive Stock Option or a Non-Qualified Stock Option
in the agreement by which it is evidenced.

 
 

--------------------------------------------------------------------------------

 

(p)           “Participant” shall mean a full-time employee or a consultant
(whether full or part time) of the Company who is eligible to participate in the
Plan and to whom an Incentive Award is granted pursuant to the Plan.


(q)           “Person” shall mean a “person,” as such term is used in Sections
13(d) and 14(d) of the Exchange Act, and the rules and regulations in effect
from time to time thereunder.


(r)           A share of “Phantom Stock” shall represent the right to receive in
cash the Fair Market Value of a share of Common Stock of the Company, which
right is granted pursuant to Section 9 hereof and subject to the terms and
conditions contained therein.


(s)           “Plan” shall mean the Boots & Coots International Well Control,
Inc. 2004 Long Term Incentive Plan (Amended and Restated Effective August 1,
2008).


(t)           “Qualified Domestic Relations Order” shall mean a qualified
domestic relations order as defined in the Code, in Title I of the Employee
Retirement Income Security Act, or in the rules and regulations as may be in
effect from time to time thereunder.


(u)           A share of “Restricted Stock” shall mean a share of Common Stock
which is granted pursuant to the terms of Section 8 hereof and which is subject
to the restrictions set forth in Section 8(c) hereof for so long as such
restrictions continue to apply to such share.


(v)           “Securities Act” shall mean the Securities Act of 1933, as amended
from time to time.


(w)           “Stock Appreciation Rights” or “SARs” shall mean a right granted
to a Participant pursuant to Section 7 with respect to a share of Common Stock
to receive upon exercise cash, Common Stock or a combination of cash and Common
Stock, equal to the appreciation in value of a share of Common Stock.


(x)           “Stock Bonus” shall mean a grant of a bonus payable in shares of
Common Stock pursuant to Section 10 hereof.


(y)           “Subsidiary” or “Subsidiaries” shall mean any and all corporations
in which at the pertinent time the Company owns, directly or indirectly, stock
vested with 50% or more of the total combined voting power of all classes of
stock of such corporations within the meaning of Section 424(f) of the Code.


(z)           “Vesting Date” shall mean the date established by the Committee on
which a share of Restricted Stock or Phantom Stock may vest.


3.
STOCK SUBJECT TO THE PLAN



Under the Plan, the Committee may grant to Participants (i) Options, (ii) SARs,
(iii) shares of Restricted Stock, (iv) shares of Phantom Stock, (v) Stock
Bonuses and (vi) Cash Bonuses.


The Committee may grant Options, SARs, shares of Restricted Stock, shares of
Phantom Stock and Stock Bonuses under the Plan with respect to a number of
shares of Common Stock that in the aggregate at any time does not exceed
8,000,000 shares of Common Stock; provided, however, that the maximum number of
shares of Common Stock for which Options and SARs may be granted under the Plan
to any one Participant during a calendar year shall be 1,000,000.  The maximum
aggregate number of shares of Common Stock that may be issued under the Plan
through Incentive Stock Options is 8,000,000.


The grant of a Cash Bonus shall not reduce the number of shares of Common Stock
with respect to which Options, SARs, shares of Restricted Stock, shares of
Phantom Stock or Stock Bonuses may be granted pursuant to the Plan.  The grant
of an SAR that may be settled only in cash shall not reduce the number of shares
of Common Stock with respect to which Options, SARs, shares of Restricted Stock,
shares of Phantom Stock or Stock Bonuses may be granted pursuant to the Plan.
 
 
 

--------------------------------------------------------------------------------

 

If any outstanding Option or SAR expires, terminates or is canceled for any
reason, the shares of Common Stock subject to the unexercised portion of such
Option or SAR shall again be available for grant under the Plan.  If any shares
of Restricted Stock or Phantom Stock, or any shares of Common Stock granted in a
Stock Bonus are forfeited or canceled for any reason, such shares shall again be
available for grant under the Plan.


Shares of Common Stock issued under the Plan may be either newly issued or
treasury shares, at the discretion of the Committee.


4.
ADMINISTRATION OF THE PLAN



The Plan shall be administered by a Committee of the Board of Directors
consisting of two or more persons, all of whom shall be both (i) a “Non-Employee
Director” within the meaning of Rule 16b-3 promulgated under the Exchange Act
and (ii) an “outside director” within the meaning of the definition of such term
as contained in Treasury Regulation Section 1.162-27(e)(3) interpreting Section
162(m) of the Code, or any successor definitions that may be adopted.  The
members of the Committee shall be appointed from time to time by, and shall
serve at the discretion of, the Board of Directors.  The Committee shall from
time to time designate the employees and consultants of the Company who shall be
granted Incentive Awards and the amount and type of such Incentive Awards.


The Committee shall have full authority to administer the Plan, including
authority to interpret and construe any provision of the Plan and the terms of
any Incentive Award issued under it and to adopt such rules and regulations for
administering the Plan as it may deem necessary.  Decisions of the Committee
shall be final and binding on all parties.


The Committee may, in its absolute discretion, (i) accelerate, within the
original term of any Option or SAR granted under the Plan, the date on which
such Option or SAR becomes exercisable, (ii) extend, within the original term of
any Option or SAR granted under the Plan, the date on which such Option or SAR
ceases to be exercisable, (iii) accelerate the Vesting Date or Issue Date, or
waive any condition imposed pursuant to Section 8(b) hereof, with respect to any
share of Restricted Stock granted under the Plan and (iv) accelerate the Vesting
Date or waive any condition imposed pursuant to Section 9 hereof, with respect
to any share of Phantom Stock granted under the Plan that is exempt from Section
409A of the Code pursuant to Treasury Regulation Section 1.409A-1(b)(4).


In addition, the Committee may, in its absolute discretion, grant Incentive
Awards to Participants on the condition that such Participants surrender to the
Committee for cancellation such other Incentive Awards (including, without
limitation, Incentive Awards with higher exercise prices) as the Committee
specifies.  Notwithstanding Section 3 hereof, Incentive Awards granted on the
condition of surrender of outstanding Incentive Awards shall not count against
the limits set forth in such Section 3 until such time as such Incentive Awards
are surrendered.


Whether an authorized leave of absence, or absence in military or government
service, shall constitute termination of employment or service shall be
determined by the Committee in its absolute discretion.


No member of the Committee shall be liable for any action, omission, or
determination relating to the Plan, and the Company shall indemnify and hold
harmless each member of the Committee and each other director or employee of the
Company to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated from and against any cost or
expense (including attorneys’ fees) or liability (including any sum paid in
settlement of a claim with the approval of the Committee) arising out of any
action, omission or determination relating to the Plan, unless, in either case,
such action, omission or determination was taken or made by such member,
director or employee in bad faith and without reasonable belief that it was in
the best interests of the Company.

 
 

--------------------------------------------------------------------------------

 

5.
ELIGIBILITY



The persons who shall be eligible to receive Incentive Awards pursuant to the
Plan shall be such full-time employees and consultants (whether full or part
time) of the Company as the Committee, in its absolute discretion, shall select
from time to time.  Notwithstanding the generality of the foregoing, no employee
or consultant of the Company shall be eligible to receive Incentive Awards
pursuant to this Plan if such person is also entitled to receive an Incentive
Award under the terms of his employment or consulting agreement with the
Company, or any specialty long term incentive plan or incentive stock plan
adopted after the date hereof, unless such employment or consulting agreement or
specialty plan expressly provides otherwise.


6.
OPTIONS



The Committee may grant Options pursuant to the Plan, which Options shall be
evidenced by agreements in such form as the Committee shall from time to time
approve.  Options shall comply with and be subject to the following terms and
conditions:


(a)           Identification of Options.  All Options granted under the Plan
shall be clearly identified in the agreement evidencing such Options as either
Incentive Stock Options or as Non-Qualified Stock Options.  Consultants shall
not be entitled to receive Incentive Stock Options.


(b)           Exercise Price.  The exercise price of any Non-Qualified Stock
Option granted under the Plan shall be such price as the Committee shall
determine on the date on which such Non-Qualified Stock Option is granted;
provided, that such price may not be less than the greater of (i) 100% of the
Fair Market Value of a share of common Stock on the date on which such
Non-Qualified Stock Option is granted or (ii) the minimum price required by
law.  Except as provided in Section 6(d) hereof, the exercise price of any
Incentive Stock Option granted under the Plan shall be not less than 100% of the
Fair Market Value of a share of Common Stock on the date on which such Incentive
Stock Option is granted.


(c)           Term and Exercise of Options.


(1)           Each Option shall be exercisable on such date or dates, during
such period and for such number of shares of Common Stock as shall be determined
by the Committee on the day on which such Option is granted and set forth in the
agreement evidencing the Option; provided, however, that no Option shall be
exercisable after the expiration of ten years from the date such Option was
granted; and, provided, further, that each Option shall be subject to earlier
termination, expiration or cancellation as provided in the Plan.


(2)           Each Option shall be exercisable in whole or in part with respect
to whole shares of Common Stock.  The partial exercise of an Option shall not
cause the expiration, termination or cancellation of the remaining portion
thereof.  Upon the partial exercise of an Option, the agreement evidencing such
Option shall be returned to the Participant exercising such Option together with
shares of Common Stock as described in Section 6(c)(5) hereof.


(3)           An Option shall be exercised by delivering notice to the Company’s
principal office, to the attention of its Secretary, no fewer than five business
days in advance of the effective date of the proposed exercise.  Such notice
shall be accompanied by the agreement evidencing the Option, shall specify the
number of shares of Common Stock with respect to which the Option is being
exercised and the effective date of the proposed exercise, and shall be signed
by the Participant.  The Participant may withdraw such notice at any time prior
to the close of business on the business day immediately preceding the effective
date of the proposed exercise, in which case such agreement shall be returned to
the Participant.  Payment for shares of Common Stock purchased upon the exercise
of an Option shall be made on the effective date of such exercise either (i) in
cash, by certified check, bank cashier’s check or wire transfer or (ii) subject
to the approval of the Committee, by tendering previously acquired
nonforfeitable, unrestricted shares of Common Stock that have been held by the
Participant for at least six months and that have an aggregate Fair Market Value
at the time of exercise equal to the total exercise price (including an actual
or deemed multiple series of exchanges of such shares), or (iii) partly in
shares of Common Stock with the balance in cash, by certified check, bank
cashier’s check or wire transfer.  Any payment in shares of Common Stock shall
be effected by the delivery of such shares to the Secretary of the Company, duly
endorsed in blank or accompanied by stock powers duly executed in blank,
together with any other documents and evidences as the Secretary of the Company
shall require from time to time.

 
 

--------------------------------------------------------------------------------

 

(4)           Any Option granted under the Plan may be exercised by a
broker-dealer acting on behalf of a Participant if (i) the broker-dealer has
received from the Participant or the Company a duly endorsed agreement
evidencing such Option and instructions signed by the Participant requesting the
Company to deliver the shares of Common Stock subject to such Option to the
broker-dealer on behalf of the Participant and specifying the account into which
such shares should be deposited, (ii) adequate provision has been made with
respect to the payment of any withholding taxes due upon such exercise, and
(iii) the broker-dealer and the Participant have otherwise complied with Section
220.3(e)(4) of Regulation T, 12 CFR Part 220.


(5)           Shares of Common Stock purchased upon the exercise of an Option
shall be issued in the name of the Participant and delivered to the Participant
as soon as practicable following the effective date on which the Option is
exercised.  Delivery shall be effected for all purposes when at the Company’s
direction, the stock transfer agent of the Company shall have either (1)
electronically deposited such shares in Participant’s company-sponsored
brokerage account, (2) deposited certificates representing the shares of Common
Stock in the United States mail, addressed to the Participant, or (3)
electronically deposited such shares into the account specified by Participant
pursuant to subparagraph (c)(4) above.


(6)           During the lifetime of a Participant each Option granted to him
shall be exercisable only by him.  No Option shall be assignable or transferable
otherwise than by will or by the laws of descent and distribution.


(d)           Limitations on Grant of Incentive Stock Options.


(1)           The aggregate Fair Market Value of shares of Common Stock with
respect to which “incentive stock options” (within the meaning of Section 422,
without regard to Section 422(d) of the Code) are exercisable for the first time
by a Participant during any calendar year under the Plan (and any other stock
option plan of the Company, or any subsidiary of the Company) shall not exceed
$100,000.  Such Fair Market Value shall be determined as of the date on which
each such Incentive Stock Option is granted.  If such aggregate Fair Market
Value of shares of Common Stock underlying such Incentive Stock Options exceeds
$100,000, then Incentive Stock Options granted hereunder to such Participant
shall, to the extent and in the order required by Regulations promulgated under
the Code (or any other authority having the force of Regulations), automatically
be deemed to be Non-Qualified Stock Options, but all other terms and provisions
of such Incentive Stock Options shall remain unchanged. In the absence of such
Regulations (and authority), or if such Regulations (or authority) require or
permit a designation of the options which shall cease to constitute Incentive
Stock Options, Incentive Stock Options shall, to the extent of such excess and
in the order in which they were granted, automatically be deemed to be
Non-Qualified Stock Options, but all other terms and provisions of such
Incentive Stock Options shall remain unchanged.


(2)           No Incentive Stock Option may be granted to an individual if, at
the time of the proposed grant, such individual owns, directly or indirectly
(based on the attribution rules in Section 424(d) of the Code) stock possessing
more than ten percent of the total combined voting power of all classes of stock
of the Company or any of its subsidiaries, unless (i) the exercise price of such
Incentive Stock Option is at least 110% of the Fair Market Value of a share of
Common Stock at the time such Incentive Stock Option is granted and (ii) such
Incentive Stock Option is not exercisable after the expiration of five years
from the date such Incentive Stock Option is granted.

 
 

--------------------------------------------------------------------------------

 

(e)           Effect of Termination of Employment or Service.


(1)           If the employment or service of a Participant with the Company
shall terminate for any reason other than Cause, “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code), the voluntary
retirement of an employee in accordance with the Company’s retirement policy as
then in effect, or the death of the Participant, then (i) Options granted to
such Participant, to the extent that they were exercisable at the time of such
termination, shall remain exercisable until the expiration of one month after
such termination, on which date they shall expire, and (ii) Options granted to
such Participant, to the extent that they were not exercisable at the time of
such termination, shall expire at the close of business on the date of such
termination; provided, however, that no Option shall be exercisable after the
expiration of its term.


(2)           If the employment or service of a Participant with the Company
shall terminate as a result of the “permanent and total disability” (within the
meaning of Section 22(e)(3) of the Code) of the Participant, the voluntary
retirement of an employee in accordance with the Company’s retirement policy as
then in effect, or the death of the Participant, then (i) Options granted to
such Participant, to the extent that they were exercisable at the time of such
termination, shall remain exercisable until the expiration of one year after
such termination, on which date they shall expire, and (ii) Options granted to
such Participant, to the extent that they were not exercisable at the time of
such termination, shall expire at the close of business on the date of such
termination; provided, however, that no Option shall be exercisable after the
expiration of its term.


(3)           In the event of the termination of a Participant’s employment or
service for Cause, all outstanding Options granted to such Participant shall
expire at the commencement of business on the date of such termination.


(f)           Acceleration of Exercise Date Upon Change in Control.  Upon the
occurrence of a Change in Control and termination of employment of Participant
within one year of such Change in Control, each Option granted under the Plan
and outstanding at such time shall become fully and immediately exercisable and
shall remain exercisable until its expiration, termination or cancellation
pursuant to the terms of the Plan.


7.
STOCK APPRECIATION RIGHTS



The Committee may grant SARs pursuant to the Plan.  Each grant of SARs shall be
evidenced by an agreement in such form as the Committee shall from time to time
approve.  Each grant of SARs shall comply with and be subject to the following
terms and conditions:


(a)           Exercise Price.  The exercise price of any SAR granted under the
Plan shall be such price as the Committee shall determine on the date on which
such SAR is granted; provided, that such price may not be less than 100% of the
Fair Market Value of a share of Common Stock on the date on which such SAR is
granted.


(b)           Term and Exercise of SARs.


(1)           Each SAR shall be exercisable on such date or dates, during such
period and for such number of shares of Common Stock as shall be determined by
the Committee on the day on which such SAR is granted and set forth in the
agreement evidencing the SAR; provided, however, that no SAR shall be
exercisable after the expiration of ten years from the date such SAR was
granted; and, provided, further, that each SAR shall be subject to earlier
termination, expiration or cancellation as provided in the Plan.


(2)           Each SAR shall be exercisable in whole or in part with respect to
whole shares of Common Stock.  The partial exercise of an SAR shall not cause
the expiration, termination or cancellation of the remaining portion
thereof.  Upon the partial exercise of an SAR, the agreement evidencing such SAR
shall be returned to the Participant exercising such SAR.
 
 
 

--------------------------------------------------------------------------------

 

(3)           An SAR shall be exercised by delivering notice to the Company’s
principal office, to the attention of its Secretary, no fewer than five business
days in advance of the effective date of the proposed exercise.  Such notice
shall be accompanied by the agreement evidencing the SAR, shall specify the
number of shares of Common Stock with respect to which the SAR is being
exercised and the effective date of the proposed exercise, and shall be signed
by the Participant.  The Participant may withdraw such notice at any time prior
to the close of business on the business day immediately preceding the effective
date of the proposed exercise, in which case such agreement shall be returned to
the Participant.


(4)           Upon the exercise of SARs, the Participant shall be entitled to
receive an amount equal to the excess of the aggregate Fair Market Value of the
shares of Common Stock with respect to which the SAR is exercised (determined as
of the date of such exercise) over the aggregate exercise price of such
shares.  Such amount shall be payable to the Participant in cash, in shares of
Common Stock or in a combination of cash and Common Stock, as provided in the
agreement evidencing the SAR or as determined by the Committee on the date of
exercise.  If an SAR is exercised for shares of Common Stock, shares of Common
Stock purchased upon the exercise of the SAR shall be issued in the name of the
Participant and delivered to the Participant as soon as practicable following
the effective date on which the SAR is exercised. Delivery shall be effected for
all purposes when at the Company’s direction, the stock transfer agent of the
Company shall have either (1) electronically deposited such shares in
Participant’s company-sponsored brokerage account, or (2) deposited certificates
representing the shares of Common Stock in the United States mail, addressed to
the Participant.


(5)           During the lifetime of a Participant each SAR granted to him shall
be exercisable only by him.  No SAR shall be assignable or transferable
otherwise than by will or by the laws of descent and distribution.


(e)           Effect of Termination of Employment or Service.


(1)           If the employment or service of a Participant with the Company
shall terminate for any reason other than Cause, “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code), the voluntary
retirement of an employee in accordance with the Company’s retirement policy as
then in effect, or the death of the Participant, then (i) SARs granted to such
Participant, to the extent that they were exercisable at the time of such
termination, shall remain exercisable until the expiration of one month after
such termination, on which date they shall expire, and (ii) SARs granted to such
Participant, to the extent that they were not exercisable at the time of such
termination, shall expire at the close of business on the date of such
termination; provided, however, that no SAR shall be exercisable after the
expiration of its term.


(2)           If the employment or service of a Participant with the Company
shall terminate as a result of the “permanent and total disability” (within the
meaning of Section 22(e)(3) of the Code) of the Participant, the voluntary
retirement of an employee in accordance with the Company’s retirement policy as
then in effect, or the death of the Participant, then (i) SARs granted to such
Participant, to the extent that they were exercisable at the time of such
termination, shall remain exercisable until the expiration of one year after
such termination, on which date they shall expire, and (ii) SARs granted to such
Participant, to the extent that they were not exercisable at the time of such
termination, shall expire at the close of business on the date of such
termination; provided, however, that no SAR shall be exercisable after the
expiration of its term.


(3)           In the event of the termination of a Participant’s employment or
service for Cause, all outstanding SARs granted to such Participant shall expire
at the commencement of business on the date of such termination.

 
 

--------------------------------------------------------------------------------

 

(f)           Acceleration of Exercise Date Upon Change in Control.  Upon the
occurrence of a Change in Control and termination of employment of Participant
within one year of such Change in Control, each SAR granted under the Plan and
outstanding at such time shall become fully and immediately exercisable and
shall remain exercisable until its expiration, termination or cancellation
pursuant to the terms of the Plan.
 
(g)           Additional Terms and Conditions.  At the time of grant of SARs,
the Committee may, in its sole discretion, prescribe additional terms,
conditions, restrictions and limitations applicable to the SARs, as it
determines are necessary or appropriate, provided they are not inconsistent with
the Plan.


8.           RESTRICTED STOCK


The Committee may grant shares of Restricted Stock pursuant to the Plan.  Each
grant of shares of Restricted Stock shall be evidenced by an agreement in such
form as the Committee shall from time to time approve.  Each grant of shares of
Restricted Stock shall comply with and be subject to the following terms and
conditions:


(a)           Issue Date and Vesting Date.  At the time of the grant of shares
of Restricted Stock, the Committee shall establish an Issue Date or Issue Dates
and a Vesting Date or Vesting Dates with respect to such shares.  The Committee
may divide such shares into classes and assign a different Issue Date and/or
Vesting Date for each class.  Except as provided in Sections 8(c) and 8(f)
hereof, upon the occurrence of the Issue Date with respect to a share of
Restricted Stock, a share of Restricted Stock shall be issued in accordance with
the provisions of Section 8(d) hereof.  Provided that all conditions to the
vesting of a share of Restricted Stock imposed pursuant to Section 8(b) hereof
are satisfied, and except as provided in Sections 8(c) and 8(f) hereof, upon the
occurrence of the Vesting Date with respect to a share of Restricted Stock, such
share shall vest and the restrictions of Section 8(c) hereof shall cease to
apply to such share.


(b)           Conditions to Vesting. At the time of the grant of shares of
Restricted Stock, the Committee may impose such restrictions or conditions, not
inconsistent with the provisions hereof, to the vesting of such shares as it in
its absolute discretion deems appropriate.  By way of example and not by way of
limitation, the Committee may require, as a condition to the vesting of any
class or classes of shares of Restricted Stock, that the Participant or the
Company achieve certain performance criteria, such criteria to be specified by
the Committee at the time of the grant of such shares.


(c)           Restrictions on Transfer Prior to Vesting.  Prior to the vesting
of a share of Restricted Stock, no transfer of a Participant’s rights with
respect to such share, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the transferee with any interest or right in or with
respect to such share, but immediately upon any attempt to transfer such rights,
such share, and all of the rights related thereto, shall be forfeited by the
Participant and the transfer shall be of no force or effect.


(d)           Issuance of Shares of Restricted Stock.


(1)           Except as provided in Sections 8(c) or 8(f) hereof, reasonably
promptly after the Issue Date with respect to shares of Restricted Stock, the
Company shall cause to be issued and delivered shares of Restricted
Stock.  Delivery shall be effected for all purposes when at the Company’s
direction, the stock transfer agent of the Company shall have either (1)
electronically deposited such shares in Participant’s Company-sponsored
brokerage account, or (2) issued a stock certificate registered in the name of
the Participant to whom such shares were granted, evidencing such shares and
shall have either deposited certificates representing the shares of Common Stock
in the United States mail, addressed to the Participant, or deposited
certificates representing the shares of Common Stock in the United States mail,
addressed to the Company (to be held pursuant to subparagraph (2) hereof;
provided, however, that the Company shall not cause to be issued any shares of
Restricted Stock unless it has received a stock power duly endorsed in blank
with respect to such shares. Restricted Stock deposited into the Participant’s
Company-sponsored brokerage account shall be held in such account until such
time as such shares are forfeited by the Participant to the Company or the
restrictions thereon have terminated or lapsed as provided in the agreement
relating to such grant.  Any stock certificates representing Restricted Stock
shall bear the following legend:

 
 

--------------------------------------------------------------------------------

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture and restrictions against transfer) contained in the Boots & Coots
International Well Control, Inc. 2004 Long Term Incentive Plan (Amended and
Restated Effective August 1, 2008) and an Agreement entered into between the
registered owner of such shares and Boots & Coots International Well Control,
Inc.  A copy of the Plan and Agreement is on file in the office of the Secretary
of Boots & Coots International Well Control, Inc., 7908 N. Sam Houston Parkway
West, 5th Floor, Houston, Texas  77064.”


Such legend shall not be removed from the certificate evidencing such shares
until such shares vest pursuant to the terms hereof.


(2)           Any certificate issued pursuant to Section 8(d)(1) hereof,
together with the stock powers relating to the shares of Restricted Stock
evidenced by such certificate, shall be held by the Company.  The Company shall
issue to the Participant a receipt evidencing the certificates held by it which
are registered in the name of the Participant.


(e)           Consequences Upon Vesting.  Upon the vesting of a share of
Restricted Stock pursuant to the terms hereof, the restrictions of Section 8(c)
hereof shall cease to apply to such share.  Reasonably promptly after a share of
Restricted Stock vests pursuant to the terms hereof, the Company shall, to the
extent applicable, (i) provide notice of the vesting and lapse or termination of
restrictions thereon to the broker-dealer maintaining Participant’s
Company-sponsored brokerage account, or (ii) cause to be issued and delivered to
the Participant to whom such shares were granted, a certificate evidencing such
share, free of the legend set forth in Section 8(d)(1) hereof, together with any
other property of the Participant held by Company pursuant to Section 8(d)
hereof; provided, that delivery shall be effected for all purposes when at the
Company’s direction, the stock transfer agent of the Company shall have either
(1) electronically deposited such shares in Participant’s company-sponsored
brokerage account, or (2) deposited certificates representing the shares of
Common Stock and such other property in the United States mail, addressed to the
Participant.


(f)           Effect of Termination of Employment or Service.


(1)           If the employment or service of a Participant with the Company
shall terminate for any reason other than Cause, all shares of Restricted Stock
granted to such Participant which have not vested as of the date of such
termination shall immediately be forfeited; provided, however, that the
Committee may designate a portion of such shares, to the extent not forfeited or
canceled prior to such termination pursuant to any provision hereof, which shall
vest on the date of such termination.  The portion referred to in the preceding
sentence shall be determined by the Committee at the time of the grant of such
shares of Restricted Stock and may be based on the achievement of any conditions
imposed by the Committee with respect to such shares pursuant to Section 8(b).


(2)           In the event of the termination of a Participant’s employment or
service for Cause, all shares of Restricted Stock granted to such Participant
which have not vested as of the date of such termination shall immediately be
forfeited.


(g)           Effect of Change in Control.  Upon the occurrence of a Change in
Control and termination of employment of Participant within one year of such
Change in Control, all shares of Restricted Stock which have not theretofore
vested (including those with respect to which the Issue Date has not yet
occurred) shall immediately vest.
 
 
 

--------------------------------------------------------------------------------

 
 
9.
PHANTOM STOCK

 
The Committee may grant shares of Phantom Stock pursuant to the Plan.  Each
grant of shares of Phantom Stock shall be evidenced by an agreement in such form
as the Committee shall from time to time approve.  Each grant of shares of
Phantom Stock shall comply with and be subject to the following terms and
conditions:


(a)           Vesting Date.  At the time of the grant of shares of Phantom
Stock, the Committee shall establish a Vesting Date or Vesting Dates with
respect to such shares.  The Committee may divide such shares into classes and
assign a different Vesting Date for each class.  Provided that all conditions to
the vesting of a share of Phantom Stock imposed pursuant to Section 9(c) hereof
are satisfied, and except as provided in Section 9(d) hereof, upon the
occurrence of the Vesting Date with respect to a share of Phantom Stock, such
share shall vest.


(b)           Benefit Upon Vesting.  Upon the vesting of a share of Phantom
Stock, a Participant shall be entitled to receive in cash, within 60 days of the
date on which such share vests, an amount in cash in a lump sum equal to the sum
of (i) the Fair Market Value of a share of Common Stock of the Company on the
date on which such share of Phantom Stock vests and (ii) the aggregate amount of
cash dividends paid with respect to a share of Common Stock of the Company
during the period commencing on the date on which the share of Phantom Stock was
granted and terminating on the date on which such share vests.


(c)           Conditions to Vesting.  At the time of the grant of shares of
Phantom Stock, the Committee may impose such restrictions or conditions, not
inconsistent with the provisions hereof, to the vesting of such shares as it, in
its absolute discretion deems appropriate.  By way of example and not by way of
imitation, the Committee may require, as a condition to the vesting of any class
or classes of shares of Phantom Stock, that the Participant or the Company
achieve certain performance criteria, such criteria to be specified by the
Committee at the time of the grant of such shares.


(d)           Effect of Termination of Employment or Service.


(1)           If the employment or service of a Participant with the Company
shall be terminated by the Company without Cause, all shares of Phantom Stock
granted to such Participant which have not vested as of the date of such
termination shall immediately be forfeited; provided, however, that the
Committee may designate a portion of such shares, to the extent not forfeited or
canceled prior to such termination pursuant to any provision hereof, which shall
vest on the date of such termination.  The portion referred to in the preceding
sentence shall be determined by the Committee at the time of the grant of such
shares of Phantom Stock and may be based on the achievement of any conditions
imposed by the Committee with respect to such shares pursuant to Section 9(c).


(2)           In the event of the termination of a Participant’s employment or
service for any other reason, all shares of Phantom Stock granted to such
Participant which have not vested as of the date of such termination shall
immediately be forfeited.


(e)           Effect of Change in Control.  Upon the occurrence of a Change in
Control and termination of employment of Participant by the Company without
Cause within one year of Change in Control, all shares of Phantom Stock which
have not theretofore vested shall immediately vest.


10.
STOCK BONUSES



The Committee may, in its absolute discretion, grant Stock Bonuses in such
amounts as it shall determine from time to time.  A Stock Bonus shall be paid at
such time and subject to such conditions as the Committee shall determine at the
time of the grant of such Stock Bonus.  Shares of Common Stock granted as a
Stock Bonus shall be issued in the name of the Participant to whom such grant
was made and delivered to such Participant as soon as practicable after the date
on which such Stock Bonus is required to be paid. Delivery shall be effected for
all purposes when at the Company’s direction, the stock transfer agent of the
Company shall have either (1) electronically deposited such shares in
Participant’s company-sponsored brokerage account, or (2) deposited certificates
representing the shares of Common Stock in the United States mail, addressed to
the Participant.

 
 

--------------------------------------------------------------------------------

 

11.
CASH BONUSES



The Committee may, in its absolute discretion, grant in connection with any
grant of Restricted Stock or Stock Bonus or at any time thereafter, a cash
bonus, payable promptly after the date on which the Participant is required to
recognize income for federal income tax purposes in connection with such
Restricted Stock or Stock Bonus, in such amounts as the Committee shall
determine from time to time; provided, however, that in no event shall the
amount of a Cash Bonus exceed the Fair Market Value of the related shares of
Restricted Stock or Stock Bonus on such date.  A Cash Bonus shall be subject to
such conditions as the Committee shall determine at the time of the grant of
such Cash Bonus.


12.
ADJUSTMENT UPON CHANGES IN COMMON STOCK



(a)           Outstanding Restricted Stock and Phantom Stock.  Unless the
Committee in its absolute discretion otherwise determines, if a Participant
receives any securities or other property (including dividends paid in cash)
with respect to a share of Restricted Stock, the Issue Date with respect to
which occurs prior to such event, but which has not vested as of the date of
such event, as a result of any dividend, stock split, recapitalization, merger,
consolidation, combination, exchange of shares or otherwise, such securities or
other property will not vest until such share of Restricted Stock vests, and
shall be held by the Company pursuant to Section 8(d)(2) hereof.  The Committee
may, in its absolute discretion, adjust any grant of shares of Restricted Stock,
the Issue Date with respect to which has not occurred as of the date of the
occurrence of any of the following events, or any grant of shares of Phantom
Stock, to reflect any dividend, stock split, recapitalization, merger,
consolidation, combination, exchange of shares or similar corporate change as
the Committee may deem appropriate to prevent the enlargement or dilution of
rights of Participants under the grant.


(b)           Outstanding Options and SARs, Increase or Decrease in Issued
Shares Without Consideration.  Subject to any required action by the
shareholders of the Company, in the event of any increase or decrease in the
number of issued shares of Common Stock resulting from a subdivision or
consolidation of shares of Common Stock or the payment of a stock dividend (but
only on the shares of Common Stock), or any other increase or decrease in the
number of such shares effected without receipt of consideration by the Company,
the Committee shall proportionally adjust the number of shares and the exercise
price per share of Common Stock subject to each outstanding Option and SAR.


(c)           Outstanding Options, Certain Mergers.  Subject to any required
action by the shareholders of the Company, if the Company shall be the surviving
corporation in any merger or consolidation (except a merger of consolidation as
a result of which the holders of shares of Common Stock receive securities of
another corporation), each Option and SAR outstanding on the date of such merger
or consolidation shall entitle the Participant to acquire upon exercise the
securities which a holder of the number of shares of Common Stock subject to
such Option or SAR would have received in such merger or consolidation.


(d)           Outstanding Options and SARs, Certain Other Transactions.  In the
event of a dissolution or liquidation of the Company, a sale of all or
substantially all of the Company’s assets, a merger or consolidation involving
the Company in which the Company is not the surviving corporation or a merger or
consolidation involving the Company in which the Company is the surviving
corporation but the holders of shares of Common Stock receive securities of
another corporation and/or other property, including cash, the Committee shall,
in its absolute discretion, have the power to:


(1)           cancel, effective immediately prior to the occurrence of such
event, each Option and SAR outstanding immediately prior to such event (whether
or not then exercisable), and, in full consideration of such cancellation, pay
to the Participant to whom such Option or SAR was granted an amount in cash, for
each share of Common Stock subject to such Option or SAR, equal to the excess of
(A) the value, as determined by the Committee in its absolute discretion, of the
property (including cash) received by the holder of a share of Common Stock as a
result of such event over (B) the exercise price of such Option or SAR; or

 
 

--------------------------------------------------------------------------------

 

(2)           provide for the exchange of each Option and SAR outstanding
immediately prior to such event (whether or not then exercisable) for an option
or appreciation right on some or all of the property for which such Option or
SAR is exchanged and, incident thereto, make an equitable adjustment as
determined by the Committee in its absolute discretion in the exercise price of
the option or appreciation right, or the number of shares or amount of property
subject to the option or appreciation right or, if appropriate, provide for a
cash payment to the Participant to whom such Option or SAR was granted in
partial consideration for the exchange of the Option or SAR.


(e)           Outstanding Options and SARs/Other Changes.  In the event of any
change in the capitalization of the Company or corporate change other than those
specifically referred to in Sections 12(b), (c) or (d) hereof, the Committee
may, in its absolute discretion, make such adjustments in the number and class
of shares subject to Options and SARs outstanding on the date on which such
change occurs and in the per share exercise price of each such Option and SAR as
the Committee may consider appropriate to prevent dilution or enlargement of
rights.


(f)           Limitations.  Notwithstanding the provisions of Sections 12(b),
(c), (d) and (e), outstanding Incentive Awards shall be adjusted in accordance
with (i) Sections 422 and 424 of the Code and the regulations thereunder with
respect to Incentive Stock Options and (ii) Section 409A of the Code and the
regulations thereunder with respect to Non-Qualified Stock Options and SARs.


(g)           No Other Rights.  Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger or consolidation of the Company or any other
corporation.  Except as expressly provided in the Plan, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number of shares of Common Stock subject to an
Incentive Award or the exercise price of any Option or SAR.


13.
RIGHTS AS A SHAREHOLDER



No person shall have any rights as a shareholder with respect to any shares of
Common Stock covered by or relating to any Incentive Award granted pursuant to
this Plan until the date of the issuance of shares of Common Stock.  Except as
otherwise expressly provided in Section 12 hereof, no adjustment to any
Incentive Award shall be made for dividends or other rights for which the record
date occurs prior to the date such shares of Common Stock are issued.


14.
NO SPECIAL EMPLOYMENT RIGHTS; NO RIGHT TO INCENTIVE AWARD



Nothing contained in the Plan or any Incentive Award shall confer upon any
Participant any right with respect to the continuation of his employment or
service by the Company or interfere in any way with the right of the Company,
subject to the terms of any separate employment or consulting agreement to the
contrary, at any time to terminate such employment or service or to increase or
decrease the compensation of the Participant from the rate in existence at the
time of the grant of an Incentive Award.


 No person shall have any claim or right to receive an Incentive Award
hereunder.  The Committee’s granting of an Incentive Award to a Participant at
any time shall neither require the Committee to grant an Incentive Award to such
Participant or any other Participant or other person at any time nor preclude
the Committee from making subsequent grants to such Participant or any other
Participant or other person.
 
 
 

--------------------------------------------------------------------------------

 
 
15.
SECURITIES MATTERS

 
(a)           The Company shall be under no obligation to effect the
registration pursuant to the Securities Act of any shares of Common Stock to be
issued hereunder or to effect similar compliance under any state
laws.  Notwithstanding anything herein to the contrary, the Company shall not be
obligated to cause to be issued or delivered any shares of Common Stock pursuant
to the Plan unless and until the Company is advised by its counsel that the
issuance and delivery of such shares is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which shares of Common Stock are traded.  The Committee may require,
as a condition of the issuance and delivery of shares of Common Stock pursuant
to the terms hereof, that the recipient of such shares make such covenants,
agreements and representations, and that any certificates issued evidencing such
shares bear such legends, as the Committee, in its sole discretion, deems
necessary or desirable.


(b)           The exercise of any Option or SAR exercisable for Common Stock
granted hereunder shall only be effective at such time as counsel to the Company
shall have determined that the issuance and delivery of shares of Common Stock
pursuant to such exercise is in compliance with all applicable laws, regulations
of governmental authorities and the requirements of any securities exchange on
which shares of Common Stock are traded.  The Company may, in its sole
discretion, defer the effectiveness of any exercise of an Option or such an SAR
granted hereunder in order to allow the issuance of shares of Common Stock
pursuant thereto to be made pursuant to registration or an exemption from
registration or other methods for compliance available under federal or state
securities laws.  The Company shall inform the Participant in writing of its
decision to defer the effectiveness of the exercise of an Option or SAR granted
hereunder.  During the period that the effectiveness of the exercise of an
Option or SAR has been deferred, the Participant may, by written notice,
withdraw such exercise and obtain the refund of any amount paid with respect
thereto.


16.
WITHHOLDING TAXES



The Company shall be entitled to deduct from any payment made under the Plan,
regardless of the form of such payment, the amount of all applicable income and
employment taxes required by law to be withheld with respect to such payment,
may require the Participant to pay to the Company such withholding taxes prior
to and as a condition of the making of any payment or the issuance or delivery
of any shares of Common Stock under the Plan, and shall be entitled to deduct
from any other compensation payable to the Participant any withholding
obligations with respect to Incentive Awards.  In accordance with any applicable
administrative guidelines it establishes, the Committee may allow a Participant
to pay the amount of taxes required by law to be withheld from or with respect
to an Incentive Award by (a) withholding shares of Common Stock from any payment
of Common Stock due as a result of such Incentive Award, or (b) permitting the
Participant to deliver to the Company previously acquired shares of Common
Stock, in each case having an aggregate Fair Market Value equal to the amount of
such required withholding taxes.  No payment shall be made and no shares of
Common Stock shall be issued pursuant to any Incentive Award unless and until
the applicable tax withholding obligations have been satisfied.


17.
AMENDMENT OF THE PLAN



The Board of Directors may at any time suspend or discontinue the Plan or revise
or amend it in any respect whatsoever; provided, however, that without approval
of the shareholders no revision or amendment shall (i) except as provided in
Section 12 hereof, increase the number of shares of Common Stock that may be
issued as Incentive Options under the Plan, (ii) materially increase the
benefits accruing to individuals holding Incentive Awards granted pursuant to
the Plan or (iii) materially modify the requirements as to eligibility for
participation in the Plan.


18.
NO OBLIGATION TO EXERCISE



The grant to a Participant of an Option or SAR shall impose no obligation upon
such Participant to exercise such Option or SAR.

 
 

--------------------------------------------------------------------------------

 

19.
TRANSFERS UPON DEATH



Upon the death of a Participant, outstanding Incentive Awards granted to such
Participant may be exercised only by the executors or administrators of the
Participant’s estate or by any person or persons who shall have acquired such
right to exercise by will or by the laws of descent and distribution.  No
transfer by will or the laws of descent and distribution of any Incentive Award,
or the right to exercise any Incentive Award, shall be effective to bind the
Company unless the Committee shall have been furnished with (a) written notice
thereof and with a copy of the will and/or such evidence as the Committee may
deem necessary to establish the validity of the transfer and (b) an agreement by
the transferee to comply with all the terms and conditions of the Incentive
Award that are or would have been applicable to the Participant and to be bound
by the acknowledgments made by the Participant in connection with the grant of
the Incentive Award.


20.
EXPENSES AND RECEIPTS



The expenses of the Plan shall be paid by the Company.  Any proceeds received by
the Company in connection with any Incentive Award will be used for general
corporate purposes.


21.
FAILURE TO COMPLY



In addition to the remedies of the Company elsewhere provided for herein,
failure by a Participant to comply with any of the terms and conditions of the
Plan or the agreement executed by such Participant evidencing an Incentive
Award, unless such failure is remedied by such Participant within ten days after
having been notified of such failure by the Committee, shall be grounds for the
cancellation and forfeiture of such Incentive Award, in whole or in part as the
Committee, in its absolute discretion, may determine.


22.
EFFECTIVE DATE AND TERM OF PLAN



The Plan was adopted by the Board of Directors effective March 25, 2004, and was
approved by the shareholders of the Company in accordance with applicable law,
the requirements of Sections 162(m) and 422 of the Code, and the requirements of
Rule 16b-3 under Section 16(b) of the Exchange Act on May 19, 2004.  No
Incentive Award may be granted under the Plan after March 24, 2014.


IN WITNESS WHEREOF, this Plan, as amended and restated, has been executed in
Houston, Texas this 1st day of August, 2008.



 
BOOTS & COOTS INTERNATIONAL WELL CONTROL, INC.
             
By:
/S/ JERRY WINCHESTER
 
Name:
Jerry Winchester
 
Title:
President and Chief Executive Officer


 
 

--------------------------------------------------------------------------------